                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     DIGITAL MENTOR, INC., a Delaware
9    corporation,
10                Plaintiff,                             Case No. 2:17-CV-01935-RAJ
11         v.                                            ORDER STRIKING MOTION TO
                                                         SEAL
12
     OVIVO USA, LLC, a Delaware
13   corporation,
14                Defendant.
15
16
           This matter is before the Court on Defendant’s motion to seal. Dkt. # 121. For the
17
     reasons below the Court STRIKES the motion.
18
           “Historically, courts have recognized a ‘general right to inspect and copy public
19
     records and documents, including judicial records and documents.’” Kamakana v. City &
20
     Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner
21
     Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978)). Accordingly, when considering a sealing
22
     request, “a strong presumption in favor of access is the starting point.” Kamakana, 447
23
     F.3d at 1178. (internal quotation marks omitted).
24
           Additionally, in the Western District of Washington, parties moving to seal
25
     documents must comply with the procedures established by Civil Local Rule 5(g).
26
     Pursuant to Local Rule 5(g), the party who designates a document confidential must
27
28   ORDER – 1
1    provide a “specific statement of the applicable legal standard and the reasons for keeping
2    a document under seal, including an explanation of: (i) the legitimate private or public
3    interest that warrant the relief sought; (ii) the injury that will result if the relief sought is
4    not granted; and (iii) why a less restrictive alternative to the relief sought is not sufficient.”
5    W.D. Wash. Local Rules LCR 5(g)(3)(B). Furthermore, where the parties have entered
6    into a litigation agreement or stipulated protective order governing the exchange of
7    documents in discovery, a party wishing to file a confidential document it obtained from
8    another party in discovery may file a motion to seal but need not satisfy subpart (3)(B).
9    Instead, the party who designated the document confidential must satisfy subpart (3)(B) in
10   its response to the motion to seal or in a stipulated motion. Id.
11          The documents for sealing were designated “CONFIDENTIAL – ATTORNEYS’
12   EYES ONLY” by Plaintiff Digital Mentor, Inc. (“DMI”) pursuant to the parties’ Stipulated
13   Protective Order (Dkt. 109). As Defendant indicates in its motion, “DMI is expected to
14   provide the basis for filing under seal in response to this Motion to Seal.” Dkt. # 121. No
15   such basis for sealing has been provided by DMI. Accordingly, the Court STRIKES the
16   motion for seal for failure to comply with Local Rule 5(g).
17          For the reasons stated above, the Court STRIKES the motion. Dkt. # 121.
18
19          DATED this 30th day of January, 2020.
20
21
22
                                                         A
                                                         The Honorable Richard A. Jones
23
                                                         United States District Judge
24
25
26
27
28   ORDER – 2
